Citation Nr: 1616271	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right foot plantar fasciitis.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for right foot plantar fasciitis, to include as due to a service-connected left foot disability.

5.  Entitlement to service connection for a right knee disability 

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to service connection for hypertension.  


8.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to January 1999.

These matters come before the Board of Veterans' Appeals BVA or Board) on appeal from a October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Following the transfer of the appeal to the Board, additional evidence was added to the electronic claims file which was subsequent to the May 2013 statement of the case.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issues of entitlement to service connection for a left knee disability, right foot plantar fasciitis, a right knee disability, a sleep disorder and hypertension, and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left knee disability.

2.  The evidence submitted since the February 2000 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.

3.  In an August 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for right foot plantar fasciitis.

4.  The evidence submitted since the August 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for right foot plantar fasciitis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b), 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for right foot plantar fasciitis.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b), 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claims of service connection for a left knee and right foot plantar fasciitis. 

II.  Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims of service connection for a left knee disability and right foot plantar fasciitis.  

The Veteran's claim for service connection for a left knee disability was originally denied in a February 2000 rating decision on the grounds that no left knee disability was evident.  That decision became final because no notice of disagreement was filed or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  At the time of the February 2000 rating decision, the evidence considered consisted of an April 1999 VA examination and VA medical center treatment records dated between May 1999 and July 1999.

The Veteran's claim for service connection for a left knee disability was originally denied on the grounds that no left knee disability was evident.  

The claim for service connection for plantar fasciitis was originally denied in an August 2006 rating on the grounds that there was no evidence of an in-service incurrence of a disability.  At the time of that rating decision, the evidence of record included the Veteran's service medical records, VA medical center records dated between October 2002 and July 2006, statements in support of the Veteran's claim and a March 2006 fee-based examination report.

Since the February 2000 and August 2006 rating decisions, new evidence has been added to the claims file that is material to the Veteran's claims.  This evidence includes a June 2009 statement from a co-worker regarding the Veteran's foot symptoms, a letter from Dr. N.B., D.P.M., in which Dr. N.B. reported that the Veteran's osteoarthritis and right foot plantar fasciitis were due to his military service.  Additionally added to the claims file is a July 2012 examination report which addresses the issue of whether a left knee or right foot disability is due to service and his additional testimony at his March 2016 hearing in which the Veteran explained why he believed that his left knee and right foot symptoms were related to service and described his present symptoms.  

As the evidence described above was not available at the time of the February 2000 and August 2006 rating decisions and is not duplicative of that evidence, that evidence is new.  Moreover, when presumed credible, the new evidence suggests an in-service incurrence of a left knee and right foot disability and describes the presence of current left knee and right foot disabilities; thus, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for his left knee disability and right foot plantar fasciitis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As additional development is necessary before the Board may consider these issues on their merits, they are considered in the remand section, below.





ORDER

New and material evidence has been received and reopening of the claim for entitlement to service connection for a left knee disability is granted.

New and material evidence has been received and reopening of the claim for entitlement to service connection for right foot plantar fasciitis is granted.


REMAND


Initially, in July 2012, the Veteran was afforded a VA examination in order to determine the etiology of his left knee and right foot disabilities.  That examiner found that it was less likely than not that those disabilities were due to the Veteran's service, citing the gap in time between the Veteran's separation from service and first findings of knee and foot disabilities.  

In so finding, the VA examiner appears to have erroneously dismissed the Veteran's lay statements describing pain since service as well as his claim that his right foot pain is related to his service-connected left foot disability as well as the lay statement of S.W. noting the Veteran's increasing foot pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the examiner neglected to discuss findings of the Veteran's private physician, Dr. N.G., that the Veteran had foot pains and osteoarthritis due to his service.  Thus, the examination is inadequate and a remand is necessary before a decision can be reached on this matter.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one).

Additionally, the Veteran testified as to his belief that his right knee disability is related to his left knee disability during his March 2016 travel Board hearing.  A VA examination is necessary in order to determine whether such a relationship exists.  Further, the Veteran and his wife have credibly testified that the Veteran has experienced sleeping problems since 2000 and the claims file includes a statement from the Veteran's buddy, D.M. which stated that he noted the Veteran's sleeping disorder during service.  Moreover, the Veteran has testified that his sleeping disorder is related to his knee disabilities.  Because the Veteran has offered credible evidence suggesting a relationship between a sleep disorder and service, he should be afforded a VA examination addressing these issues.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. §§ 3.159(c)(4), 3.310.

Turning to the Veteran's claim for hypertension, if manifest to a degree of 10 percent within one year after separation from active duty, hypertension may be presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  Presently, the claims file includes February 2009 and May 2012 letters from Dr. K.J. which stated that he had treated the Veteran for hypertension within a year of his separation from service.  Regrettably, however, this evidence does not demonstrate the severity of his hypertension at that time. 

As additional treatment records may better reveal the severity of the Veteran's hypertension within a year of service, a remand is necessary to request such records.  
On remand, the RO should seek to obtain additional treatment records from Dr. K.J. or another source which demonstrates that the Veteran had hypertension which was severe enough to warrant a 10 percent disability rating within a year of service.

Finally, at his March 2016 travel Board hearing, the Veteran indicated that his hearing loss has worsened since his last, July 2012, VA examination.  Based on this testimony, the Board finds that another VA examination is necessary to determine the current nature and severity of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any treatment records for hypertension, especially within a year of the Veteran's January 1999 separation from service from Dr. K.J.  Additionally, obtain any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Schedule the Veteran for new VA examinations in order to ascertain the nature and etiology of his claimed bilateral knee, right foot, sleep disorder and hypertension disabilities.  

The complete claims folder, including a copy of this remand, must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

a)  The appropriate examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee, right knee or right foot disorder had its onset during service or was otherwise related to service, to include any symptomatology, event, or incident therein. 

b)  The appropriate examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the right foot disability was caused or aggravated (worsened beyond the normal progression) by his service-connected left foot disability.

c)  The appropriate examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the right knee disability was caused or aggravated (worsened beyond the normal progression) by his left knee disability.

d)  The appropriate examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep disorder had its onset during service or was otherwise related to service, to include any symptomatology, event, or incident therein.

e)  The appropriate examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that either knee disability was caused or aggravated (worsened beyond the normal progression) by his service connected left foot disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

Each examiner should cite to the medical and competent lay evidence (lay statements) of record.  The examiner is also required to fully explain the rationale for all opinions given; including an explanation for all conclusions reached based on medical principles and the medical and lay evidence (in particular, the Veteran's statements) of record.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.
 
3.  The RO/AMC should schedule the Veteran for a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  All testing deemed necessary by the examiner should be performed and the results reported in detail, including all puretone thresholds, puretone threshold averages and Maryland CNC tests.  The claims folder must be available for review by the examiner in conjunction with the examination and this should be acknowledged in the report.
 
4.  Then, review the claims file to ensure that all of the foregoing requested development is completed.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


